Citation Nr: 0702561	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than May 17, 2000, 
for the grant of special monthly pension (SMP) based on the 
need for regular aid and attendance.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1941 to December 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Manila Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to special monthly pension based on the need for aid and 
attendance effective June 28, 2002.  A January 2005 statement 
of the case (SOC) changed the effective date to May 17, 2000.  
The veteran perfected his appeal in regards to an earlier 
effective date.

In addition to the issue stated on the title page, the 
veteran in an October 2005 letter indicated that he wished to 
raise the issue of entitlement to an earlier effective date 
for the award of pension benefits, back to February 1988.  It 
is not clear whether the RO has addressed this matter.  This 
issue is referred to the RO for any appropriate action or 
notification.  


FINDINGS OF FACT

Competent evidence establishes that the veteran was entitled 
to receive additional benefits due to the need for aid and 
attendance effective from the same date he received his 
original pension benefits (December 1, 1999).   


CONCLUSION OF LAW

An effective date of December 1, 1999 for special monthly 
pension benefits based on the need for regular aid and 
attendance is warranted. 38 U.S.C.A. § 5110, (West 2002); 38 
C.F.R. §§ 3.400, 3.401(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

However, as the decision below constitutes a full grant of 
the benefit sought, the Board need not consider the question 
of VCAA compliance since there is no detriment to the veteran 
in light of the favorable disposition.  

II.  Factual Background

The veteran contends that the effective date for his special 
monthly pension based on the need for aid and attendance due 
to absolute glaucoma in both eyes should be effective from 
the same date his original monthly pension benefits became 
effective (December 1, 1999).  

A medical certificate from Dr. J. T., Jr., indicated that the 
veteran was examined on May 17, 2000 and was diagnosed with 
absolute glaucoma in both eyes and chronic 
blepharoconjunctivitis.  An associated treatment record noted 
a history of absolute glaucoma in both eyes since 1991.   

May 2002 correspondence from Dr. S. S. R., Jr. indicated that 
the veteran was completely physically handicapped and unfit 
for employment due to total blindness as a result of Glaucoma 
since 1989. 

A November 2002 VA examination for aid and attendance noted 
that the veteran was told that he had glaucoma in 1985.  It 
started in his left eye, and then gradually affected his 
right eye until he could no longer see.  The veteran was not 
permanently bedridden, had no vision in both eyes, was 
mentally competent to handle his own funds, could walk around 
the house slowly touching the walls and the chairs, was 
assisted in eating, and could bathe and go to the bathroom by 
himself.  There were deficits in weight bearing and balance 
due to his poor eyesight, and he didn't leave the house 
alone.  The diagnosis revealed that he was blind in both eyes 
secondary to glaucoma.  A subsequent November 2002 VA 
examination reported a history of progressive blurring of 
vision in the left eye accompanied by pain and congestion 
about 12 years ago.  The right eye developed pain and redness 
about 10 years ago accompanied by blurring of vision which 
progressed to loss of vision.  The diagnoses included: 
absolute glaucoma in both eyes, healed corneal ulcer in the 
left eye, mature cataracts in both eyes, and bacterial 
conjunctivitis in both eyes. 

A March 2003 medical certificate from Dr. J. T., Jr. 
indicated that the veteran was previously treated by the late 
Dr. J. T., Sr. (the current physician's father) in 1991, but 
did not seek follow up treatment for several years until he 
returned in May 2000.   

A November 2003 examination from Dr. K. C. Y. recorded a 
history of bilateral glaucoma with blindness for 12 years 
since 1991.  

Records submitted in October 2004 showed that in December 
1991, Dr. J. T., Sr. prescribed the veteran Isoptocarpine, 
Arteoptic, and Acetazolamide for his eyes.  



III.  Criteria and Analysis

With regard to awards of pension or compensation payable to 
or for a veteran, 38 C.F.R. § 3.401(a)(1) states that aid and 
attendance benefits will be effective as follows: except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt 
of claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established. 38 C.F.R. § 3.401(a)(1) 
(2006).

As to the regulations governing aid and attendance, under 38 
U.S.C.A. § 1521, "each veteran of a period of war who meets 
the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).
A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

In this case, the veteran contends that he has been blind 
since 1991 and that that his entitlement to the need for aid 
and attendance should be effective from the date he received 
his original monthly pension (December 1, 1999).  

Here, in November 2000 the veteran's claim was received for 
nonservice connected disability pension.  In May 2002, 
pension was awarded effective December 1, 1999 apparently 
based on the veteran's age.  In the November 2000 claim and 
in a prior statement the veteran indicated that he had been 
blind due to glaucoma since 1991.  Dr. J. T., Jr. supported 
the veterans contentions in that he indicated that the 
veteran was previously treated by his father in 1991 (Dr. J. 
T., Sr.) and had absolute glaucoma in both eyes since 1991.  
Also prescriptions dated in December 1991 from Dr. J. T., 
Sr., included medications used for the treatment of glaucoma.  
As the medical evidence showed that the veteran had absolute 
glaucoma in both eyes at the time he was originally awarded 
pension benefits, the Board finds that the veteran was 
entitled to receive an additional benefits based on the need 
for aid and attendance effective from the same date his 
pension benefits became effective.  The Board concludes that 
an effective date of December 1, 1999, and no earlier, should 
be assigned.




ORDER

An effective date of December 1, 1999, for entitlement to aid 
and attendance is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


